              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                    Case No. 18-CR-166-JPS
v.

OLAYSIA NELSON,
                                                                  ORDER
                     Defendant.


      On October 30, 2018, the parties filed a plea agreement, indicating

that Defendant agreed to plead guilty to Count One of the Indictment.

(Docket #14). The parties appeared before Magistrate Judge William E.

Duffin on November 9, 2018, to conduct a plea colloquy pursuant to Federal

Rule of Criminal Procedure 11. (Docket #16). Defendant entered a plea of

guilty as to Count One of the Indictment. Id. After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Duffin determined that the guilty plea

was knowing and voluntary, and that the offense charged was supported

by an independent factual basis containing each of the essential elements of

the offense. (Docket #16 and #17).

      Thereafter, Magistrate Duffin filed a Report and Recommendation

with this Court, recommending that: (1) the defendant’s plea of guilty be

accepted; (2) a presentence investigation report be prepared; and (3) the

defendant be adjudicated guilty and have a sentence imposed accordingly.

(Docket #17). Pursuant to General L. R. 72(c) (E.D. Wis.), 28 U.S.C. §

636(b)(1)(B), and Federal Rules of Criminal Procedure 59(b) or 72(b) if

applicable, the parties were advised that written objections to that
recommendation, or any part thereof, could be filed within fourteen days

of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The Court has considered Magistrate Duffin’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #17) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 4th day of December, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
